Exhibit 10.10

AMENDMENT NO. 6 TO

LOAN AND SECURITY AGREEMENT

THIS AMENDMENT NO. 6 TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
entered into as of this 23rd day of January, 2012, by and between OPENWAVE
SYSTEMS INC., a Delaware corporation (“Borrower”) and SILICON VALLEY BANK
(“Bank”). Capitalized terms used herein without definition shall have the same
meanings given them in the Loan Agreement (defined below).

RECITALS

A. Borrower and Bank have entered into that certain Loan and Security Agreement
dated as of January 23, 2009 (as amended to date and as may be further amended,
restated, supplement or otherwise modified from time to time, the “Loan
Agreement”), pursuant to which the Bank has agreed to extend and make available
to Borrower certain advances of money.

B. Borrower desires that Bank amend the Loan Agreement upon the terms and
conditions more fully set forth herein.

C. Subject to the representations and warranties of Borrower, and upon the terms
and conditions set forth in this Amendment, Bank is willing to amend the Loan
Agreement as specified herein.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing Recitals and intending to be
legally bound, the parties hereto agree as follows:

1. Amendments to Loan Agreement.

1.1 Section 13.1 (Definitions). The following definitions in Section 13.1 of the
Loan Agreement are hereby amended and restated in their entirety as follows:

““Borrowing Base” is (i) $15,000,000 plus (ii) the lesser of (a) $10,000,000 and
(b) 75% of Eligible Accounts, as determined by Bank from Borrower’s most recent
Borrowing Base Certificate; provided, however, Bank may decrease the foregoing
percentage in its good faith business judgment based on events, conditions,
contingencies, or risks which, as determined by Bank, may adversely affect
Collateral.”

““Revolving Line” is an Advance or Advances in an amount equal to Twenty Five
Million Dollars ($25,000,000).”

““Revolving Line Maturity Date” is February 28, 2012.”

1.2 Section 13.1 (Definitions). Subsection (d) of the definition of “Eligible
Accounts” is hereby amended and restated in its entirety as follows:

“(d) Accounts billed and payable outside of the United States unless
(i) supported by letter(s) of credit acceptable to Bank, (ii) owing by
Alcatel-Lucent, up to an aggregate maximum of $1,500,000 at any time,
(iii) owing by Telecom Italia and Vodafone Italia, up to a combined aggregate
maximum of $500,000 at any time, or (iv) are owing by (A) NEC Corporation and
its Subsidiaries up to an aggregate maximum of $1,000,000 at any time,
(B) Telstra and its Subsidiaries up to an aggregate maximum of $1,000,000 at any
time, and (C) Vodafone and its Subsidiaries up to an aggregate maximum of
$1,000,000 at any time, including but not limited to Vodacom or (v) that Bank
otherwise approves of in writing;”



--------------------------------------------------------------------------------

1.3 Exhibit B (Borrowing Base Certificate). The form of Borrowing Base
Certificate (Exhibit B to the Loan Agreement) is amended and restated in its
entirety and attached hereto as Exhibit B.

2. BORROWER’S REPRESENTATIONS AND WARRANTIES. Borrower represents and warrants
that:

(a) immediately upon giving effect to this Amendment (i) the representations and
warranties contained in the Loan Documents are true, accurate and complete in
all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (ii) no Event of Default has occurred and
is continuing;

(b) Borrower has the corporate power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;

(c) the certificate of incorporation and by-laws of Borrower (collectively,
“Organizational Documents”) delivered to Bank on or prior to the date hereof are
true, accurate and complete and have not been amended, supplemented or restated
and are and continue to be in full force and effect as of the date hereof, and
Borrower shall promptly deliver to Bank any amendments, supplements,
restatements or other modifications to such Organizational Documents;

(d) the execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized by all necessary corporate action on the
part of Borrower;

(e) this Amendment has been duly executed and delivered by the Borrower and is
the binding obligation of Borrower, enforceable against it in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights; and

(f) as of the date hereof, Borrower has no defenses against the obligations to
pay any amounts under the Obligations. Borrower acknowledges that Bank has acted
in good faith and has conducted in a commercially reasonable manner its
relationships with Borrower in connection with this Amendment and in connection
with the Loan Documents.

Borrower understands and acknowledges that Bank is entering into this Amendment
in reliance upon, and in partial consideration for, the above representations
and warranties, and agrees that such reliance is reasonable and appropriate.

3. LIMITATION. The amendments set forth in this Amendment shall be limited
precisely as written and shall not be deemed (a) to be a forbearance, waiver or
modification of any other term or condition of the Loan Agreement or of any
other instrument or agreement referred to therein or to prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with the Loan Agreement or any instrument or agreement referred to therein;
(b) to be a consent to any future amendment or modification, forbearance or
waiver to any instrument or agreement the execution and delivery of which is
consented to



--------------------------------------------------------------------------------

hereby, or to any waiver of any of the provisions thereof; or (c) to limit or
impair Bank’s right to demand strict performance of all terms and covenants as
of any date. Except as expressly amended hereby, the Loan Agreement shall
continue in full force and effect.

4. EFFECTIVENESS. This Amendment shall be deemed effective upon the satisfaction
of all the following conditions precedent:

4.1 Amendment. Borrower and Bank shall have duly executed and delivered this
Amendment to Bank.

4.2 Amendment Fee. Borrower shall have paid Bank an amendment fee in the amount
of $6,500.

4.3 Payment of Bank Expenses. Borrower shall have paid all Bank Expenses
(including all reasonable attorneys’ fees and reasonable expenses) incurred
through the date of this Amendment

5. COUNTERPARTS. This Amendment may be signed in any number of counterparts, and
by different parties hereto in separate counterparts, with the same effect as if
the signatures to each such counterpart were upon a single instrument. All
counterparts shall be deemed an original of this Amendment.

6. INTEGRATION. This Amendment and any documents executed in connection herewith
or pursuant hereto contain the entire agreement between the parties with respect
to the subject matter hereof and supersede all prior agreements, understandings,
offers and negotiations, oral or written, with respect thereto and no extrinsic
evidence whatsoever may be introduced in any judicial or arbitration proceeding,
if any, involving this Amendment; except that any financing statements or other
agreements or instruments filed by Bank with respect to Borrower shall remain in
full force and effect.

7. GOVERNING LAW; VENUE. THIS AMENDMENT SHALL BE GOVERNED BY AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA.
Borrower and Bank each submit to the exclusive jurisdiction of the State and
Federal courts in Santa Clara County, California.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first written above.

 

        BORROWER:  

OPENWAVE SYSTEMS INC.,

a Delaware corporation

  By  

/s/Anne Brennan

  Name:  

 

 

Title:

 

CFO

        BANK:   SILICON VALLEY BANK   By  

/s/ Tom Smith

  Name:  

 

  Title:  

Managing Director



--------------------------------------------------------------------------------

EXHIBIT B - BORROWING BASE CERTIFICATE

Borrower: OPENWAVE SYSTEMS INC.

Lender:        SILICON VALLEY BANK

Commitment Amount: $25,000,000

 

ACCOUNTS RECEIVABLE

  

1.

 

Accounts Receivable (invoiced) Book Value as of                     

   $                        

2.

 

Additions (please explain on reverse)

   $     

3.

 

TOTAL ACCOUNTS RECEIVABLE

   $     

ACCOUNTS RECEIVABLE DEDUCTIONS (without duplication)

  

4.

  Accounts that the Account Debtor has not paid within ninety (90) days of
invoice date regardless of invoice payment period terms    $     

5.

  Accounts owing from an Account Debtor, fifty percent (50%) or more of whose
Accounts have not been paid within ninety (90) days of invoice date    $     

6.

  Accounts billed in the United States and owing from an Account Debtor which
does not have its principal place of business in the United States or Canada
(other than the Province of Quebec) unless such Accounts are otherwise Eligible
Accounts and (i) covered in full by credit insurance satisfactory to Bank, less
any deductible, (ii) supported by letter(s) of credit acceptable to Bank,
(iii) supported by a guaranty from the Export-Import Bank of the United States,
(iv) are owing by (A) Alcatel-Lucent, up to an aggregate maximum of $1,500,000
at any time, and (B) Telecom Italia and Vodafone Italia, up to a combined
aggregate maximum of $500,000 at any time, or (v) that Bank otherwise approves
of in writing    $     

7.

  Accounts billed and payable outside of the United States unless (i) supported
by letter(s) of credit acceptable to Bank, (ii) owing by Alcatel-Lucent, up to
an aggregate maximum of $1,500,000 at any time, (iii) owing by Telecom Italia
and Vodafone Italia, up to a combined aggregate maximum of $500,000 at any time,
or (iv) are owing by (A) NEC Corporation and its Subsidiaries up to an aggregate
maximum of $1,000,000 at any time, (B) Telstra and its Subsidiaries up to an
aggregate maximum of $1,000,000 at any time, and (C) Vodafone and its
Subsidiaries up to an aggregate maximum of $1,000,000 at any time, including but
not limited to Vodacom or (v) that Bank otherwise approves of in writing    $  
  

8.

  Accounts owing from an Account Debtor to the extent that Borrower is indebted
or obligated in any manner to the Account Debtor (as creditor, lessor, supplier
or otherwise - sometimes called “contra” accounts, accounts payable, customer
deposits or credit accounts), with the exception of customary credits,
adjustments and/or discounts given to an Account Debtor by Borrower in the
ordinary course of its business    $     

9.

  Accounts for which the Account Debtor is Borrower’s Affiliate, officer or
employee    $     

10.

  Accounts with credit balances over ninety (90) days from invoice date,
provided that, notwithstanding the foregoing, in the case of Accounts owing from
Alcatel-Lucent, Telecom Italia or Vodafone Italia, Eligible Accounts shall not
include Accounts with credit balances over ninety (90) days from the last day of
the calendar month during which the applicable invoice was issued    $     

11.

  Accounts owing from an Account Debtor, including Affiliates, whose total
obligations to Borrower exceed twenty-five (25%) of all Accounts (other than
Sprint, which shall not exceed 50%), for the amounts that exceed that
percentage, unless Bank approves in writing    $     

 

9



--------------------------------------------------------------------------------

12.   Accounts owing from an Account Debtor which is a United States government
entity or any department, agency,
or instrumentality thereof unless Borrower has assigned its payment rights to
Bank and the assignment has been
acknowledged under the Federal Assignment of Claims Act of 1940, as amended   
$                      

13.

  Accounts for demonstration or promotional equipment, or in which goods are
consigned, or sold on a “sale guaranteed”, “sale or return”, “sale on approval”,
or other terms if Account Debtor’s payment may be conditional    $     

14.

  Accounts owing from an Account Debtor that has not been invoiced or where
goods or services have not yet been rendered to the Account Debtor (sometimes
called memo billings or pre-billings)   

15.

  Accounts subject to contractual arrangements between Borrower and an Account
Debtor where payments shall be scheduled or due according to completion or
fulfillment requirements where the Account Debtor has a right of offset for
damages suffered as a result of Borrower’s failure to perform in accordance with
the contract (sometimes called contracts accounts receivable, progress billings,
milestone billings, or fulfillment contracts)    $     

16.

  Accounts owing from an Account Debtor the amount of which may be subject to
withholding based on the Account Debtor’s satisfaction of Borrower’s complete
performance (but only to the extent of the amount withheld; sometimes called
retainage billings)    $     

17.

  Accounts subject to trust provisions, subrogation rights of a bonding company,
or a statutory trust    $     

18.

  Accounts owing from an Account Debtor that has been invoiced for goods that
have not been shipped to the Account Debtor unless Bank, Borrower, and the
Account Debtor have entered into an agreement acceptable to Bank in its sole
discretion wherein the Account Debtor acknowledges that (i) it has title to and
has ownership of the goods wherever located, (ii) a bona fide sale of the goods
has occurred, and (iii) it owes payment for such goods in accordance with
invoices from Borrower (sometimes called “bill and hold” accounts)    $     

19.

  Accounts for which the Account Debtor has not been invoiced    $     

20.

  Accounts that represent non-trade receivables or that are derived by means
other than in the ordinary course of Borrower’s business    $     

21.

  Intentionally deleted    $     

22.

  Accounts subject to chargebacks or others payment deductions taken by an
Account Debtor (but only to the extent the chargeback is determined invalid and
subsequently collected by Borrower)    $     

23.

  Accounts in which the Account Debtor disputes liability or makes any claim
(but only up to the disputed or claimed amount), or if the Account Debtor is
subject to an Insolvency Proceeding, or becomes insolvent, or goes out of
business; and    $     

24.

  Accounts for which Bank in its good faith business judgment determines
collection to be doubtful    $     

25.

  TOTAL ACCOUNTS RECEIVABLE DEDUCTIONS (the sum of #4 through #24)    $     

26.

  Eligible Accounts (#3 minus #25)    $     

27.

  ELIGIBLE AMOUNT OF ACCOUNTS (75% of #26)    $     

28.

  BORROWING BASE ($15,000,000 plus the lesser of $10,000,000 and #27)    $     
  BALANCES   

29.

  Maximum Loan Amount    $ 25,000,000   

 

10



--------------------------------------------------------------------------------

30.   Total Funds Available [the lesser of #29 or #28]    $                    
31.   Present balance owing on Line of Credit    $ 32.   Outstanding under
Sublimits    $ 33.   RESERVE POSITION (#30 minus #31 and #32)    $

The undersigned represents and warrants that this is true, complete and correct,
and that the information in this Borrowing Base Certificate complies with the
representations and warranties in the Loan and Security Agreement between the
undersigned and Silicon Valley Bank.

 

        BANK USE ONLY   COMMENTS:     Received by:  

 

          AUTHORIZED SIGNER           Date:  

 

  By:  

 

    Verified:  

 

    Authorized Signer       AUTHORIZED SIGNER     Date:  

 

    Date:  

 

        Compliance Status:   Yes         No  

 

11